DETAILED ACTION
1.    Claims 1 -20 are pending in this Office action.
2.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC §102
4.    The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.    Claims 1 -20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evan R.  Kirshenbaum (US-20090037500-A1).
	As per claim 1, Kirshenbaum teaches “a method comprising”:

“determining a target rate based on an estimated number of chunks written during a second replication cycle, the target rate determined by dividing tire number of chunks written during tire second replication cycle by a recovery point objective (RPQ) period,” ([0028-0029], [0099-0101], [0124]); and
“transmitting chunks written during the second replication cycle at the target rate,” ([0028-0029], [0099-0101], [0124]).
As per claim 2, Kirshenbaum further shows “wherein the RPC) period is comprised of a number of time units that collectively form each of the first replication cycle and the second replication cycle,” ([0099-0101], [0124]).
As per claim 3, Kirshenbaum further shows “wherein the number of chunks written to the storage volume during the first replication cycle is determined by comparing two address-to-hash (A2H) tables associated with consecutive snapshots of die storage volume,” ([0099-0101], [0124]).
As per claim 4, Kirshenbaum further shows “wherein the number of chunks written during die second replication cycle is estimated by multiplying the host write rate based on the first replication cycle by a length of the second replication cycle,” ([0099-0101], [0124]).

As per claim 6, Kirshenbaum further shows “wherein the storage volume resides in a content-based storage system, and the transmitting chunks is implemented by a replication subsystem of the content-based storage system,” ([0099-0101], [0124]).
As per claim 7, Kirshenbaum further shows “wherein the RPO period is defined by a user,” ([0099-0101], [0124]).
As per claim 8, Kirshenbaum teaches “a system comprising: a processor,” (fig. 1);
“a volatile memory,”(fig. 1); and
a non-volatile memory storing computer program code that when executed on the processor causes the processor to execute operations comprising:
“determining a host write rate based on a number of chunks written to a storage volume during a first replication cycle,” ([0028-0029], [0099-0101], [0124]);
“determining a target rate based on an estimated number of chunks written during a second replication cycle, the target rate determined by dividing the number of chunks written during the second replication cycle by a recovery point objective (RPO) period,” ([0028-0029], [0099-0101], [0124]); and

As per claim 9, Kirshenbaum further shows “wherein the RPO period is comprised of a number of time units that collectively form each of the first replication cycle and the second replication cycle,” ([0099-0101], [0124]).
As per claim 10, Kirshenbaum further shows “wherein the number of chunks written to the storage volume during the first replication cycle is determined by comparing two address-to-hash (A2H) tables associated with consecutive snapshots of the storage volume,” ([0099-0101], [0124]).
As per claim 11, Kirshenbaum further shows “wherein the number of chunks written during the second replication cycle is estimated by multiplying the host write rate based on the first replication cycle by a length of the second replication cycle,” ([0099-0101], [0124]).
As per claim 12, Kirshenbaum further shows “wherein the estimated number of chunks is increased in number prior to the dividing the number of chunks by the RPO period resulting in replication completing prior to completion of the RPO period,” ([0099-0101], [0124]).
As per claim 13, Kirshenbaum further shows “wherein the storage volume resides in a content-based storage system, and the transmitting chunks is implemented by a replication subsystem of the content-based storage system,” ([0099-0101], [0124]).
As per claim 14, Kirshenbaum further shows “wherein the RPO period is defined by a user,” ([0099-0101], [0124]).

“determining a host write rate based on a number of chunks written to a storage 5 volume during a first replication cycle,” ([0028-0029], [0099-0101], [0124]);
“determining a target rate based on an estimated number of chunks written during a second replication cycle, the target rate determined by dividing the number of chunks written during the second replication cycle by a recovery point objective (RPQ) period,” ([0028-0029], [0099-0101], [0124]); and
“transmitting chunks written dining the second replication cycle at the target rate,” ([0028-0029], [0099-0101], [0124]).
As per claim 16, Kirshenbaum further shows “wherein the RPO period is comprised of a number of time units that collectively form each of the first replication cycle and the second replication cycle,” ([0099-0101], [0124]).
As per claim 17, Kirshenbaum further shows “wherein the number of chunks written to the storage volume during the first replication cycle is determined by comparing two address-to-hash (A2H) tables associated with consecutive snapshots of the storage volume,” ([0099-0101], [0124]).
As per claim 18, Kirshenbaum further shows “wherein the number of chunks 20 written during the second replication cycle is estimated by multiplying the host 
As per claim 19, Kirshenbaum further shows “wherein the estimated number of chunks is increased in number prior to the dividing the number of chunks by the RPO period resulting in replication completing prior to completion of the RPO period,” ([0099-0101], [0124]).
As per claim 20, Kirshenbaum further shows “wherein the storage volume resides in a content-based storage system, and the transmitting chunks is implemented by a replication subsystem of the content-based storage system,” ([0099-0101], [0124]).

                                                                           Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



                                                          
                                                             Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jul. 13, 2021                                                               /KIM T NGUYEN/                                                                                     Primary Examiner, Art Unit 2153